Third District Court of Appeal
                               State of Florida

                      Opinion filed September 7, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-1087
                      Lower Tribunal No. F04-36070
                          ________________

                                 Alex Brito,
                                 Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Cristina Miranda, Judge.


     Alex Brito, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, SCALES and MILLER, JJ.

     PER CURIAM.

     Affirmed. See Brito v. State, 194 So. 3d 522 (Fla. 3d DCA 2016).